Exhibit CONSENT OF INDEPENDENT PETROLEUM ENGINEERING CONSULTANTS We refer to our report entitled “Report on Reserves Data by Independent Qualified Reserves Evaluator or Auditor” dated March 27, 2009 evaluating the reserves attributable to Canadian Superior Energy Inc. (the “Company”) as of December 31, 2008 (the “Report”). We hereby consent to references to our name and to the Report in the Company’s Annual Report on Form 40-F to be filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.
